Exhibit 10.1

 

WAIVER AGREEMENT

 

This Waiver Agreement (the “Agreement”) is made and entered into, effective as
of June 8, 2009 (the “Effective Date”), by and among American Defense
Systems, Inc., a Delaware corporation (the “Company”), and the stockholders of
the Company parties hereto (individually, a “Holder” and collectively, the
“Holders”).  Unless otherwise specified herein, capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Certificate of Designations (as defined below).

 

RECITALS:

 

A.            The Company and the Holders are parties to the Securities Purchase
Agreement, dated as of March 7, 2008 (as may be amended, modified, restated or
supplemented from time to time, the “Securities Purchase Agreement”), pursuant
to which the Holders purchased from the Company (i) shares of the Company’s
Series A Convertible Preferred Stock, par value $0.001 per share (the “Series A
Preferred Stock”), the terms of which are set forth in the certificate of
designation for such series of preferred stock filed by the Company with the
Secretary of State of the State of Delaware on March 7, 2008 (the “Certificate
of Designations”), and (ii) certain Warrants numbered A-1, A-2, A-3 and A-4 (the
“Warrants”).

 

B.            The parties previously executed that certain Settlement Agreement,
Waiver and Amendment dated effective May 22, 2009 (the “Settlement Agreement”),
pursuant to which, inter alia, the parties amended the Warrants to reduce the
“Exercise Price” thereunder.

 

C.            Under the Certificate of Designations, with respect to the shares
of Series A Preferred Stock described therein, and the Warrants, with respect to
the shares of common stock issuable under such Warrants, each Holder may not
convert its shares of Series A Preferred Stock or exercise its Warrant if such
Holder (together with its affiliates) would be treated as beneficially owning
more than 9.99% of the Company’s outstanding common stock immediately after such
conversion or exercise (such provisions of the Certificate of Designations and
Warrants are herein referred to as the “Blocker Provisions”).

 

D.            The parties have agreed to execute this Agreement to memorialize
their agreement to waive the Blocker Provisions.

 

AGREEMENTS:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.                                    Waiver of Blocker Provisions. 
Notwithstanding any provision of the Certificate of Designations or the Warrants
to the contrary, the parties hereto hereby agree to waive the Blocker Provisions
in the Certificate of Designations and the Warrants, with the effect that such
Blocker Provisions shall not preclude a Holder from converting its shares of
Series A Preferred Stock into shares of the Company’s common stock, and shall
not preclude a Holder from exercising its Warrant for shares of the Company’s
common stock.

 

--------------------------------------------------------------------------------


 

2.                                    Miscellaneous.

 

2.1          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute under or in connection with this Agreement or the other documents or
agreements contemplated hereby (including the Securities Purchase Agreement and
the documents and agreements executed in connection therewith, notwithstanding
any provision therein to the contrary) or with any transaction contemplated
hereby or thereby or discussed herein or therein, and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

2.2          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature and
a signature delivered electronically (including by delivery via electronic mail
of a signature page in “pdf” format) shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or electronic signature.

 

2.3          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

2.4          Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair

 

2

--------------------------------------------------------------------------------


 

the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

2.5          Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Holders, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Holder makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Required Holders, and any amendment to this Agreement made in
conformity with the provisions of this Section 2.5 shall be binding on all
Holders and holders of Securities (as such term is defined in the Securities
Purchase Agreement), as applicable.  No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.

 

2.6          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

 

American Defense Systems, Inc.

 

230 Duffy Avenue, Unit C

 

Hicksville, NY 11801

 

Telephone:

(516) 390-5300

 

Facsimile:

(516) 390-5308

 

Attention:

Chief Financial Officer

 

With a copy (for informational purposes only) to:

 

 

Greenberg Traurig, LLP

 

1750 Tysons Boulevard

 

Suite 1200

 

McLean, Virginia 22102

 

Telephone:

(703) 749-1336

 

Facsimile:

(703) 749-1301

 

Attention:

Jeffrey R. Houle, Esq.

 

3

--------------------------------------------------------------------------------


 

If to a Holder, to its address and facsimile number set forth on the Schedule of
Buyers attached to the Securities Purchase Agreement, with copies to such
Holder’s representatives as set forth on such Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

 

Reicker, Pfau, Pyle & McRoy LLP

 

1421 State Street, Suite B

 

Santa Barbara, CA 93101

 

Telephone:

(805) 966-2440

 

Facsimile:

(805) 966-3320

 

Attention:

Michael E. Pfau, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

2.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders.  A Holder may assign some or
all of its rights hereunder without the consent of the Company, in which event
such assignee shall be deemed to be a Holder hereunder with respect to such
assigned rights.

 

2.8          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

2.9          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

2.10        No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

2.11        Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder under this Agreement are several and not joint with
the obligations of any other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement.  Nothing contained herein, and no action taken by any

 

4

--------------------------------------------------------------------------------


 

Holder pursuant hereto, shall be deemed to constitute the Holders as, and the
Company acknowledges that the Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group, and
the Company will not assert any such claim with respect to such obligations or
the transactions contemplated by this Agreement and the Company acknowledges
that the Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby.  The Company acknowledges
and each Holder confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Holder to be joined
as an additional party in any proceeding for such purpose.

 


[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

 

 

AMERICAN DEFENSE SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Gary Sidorsky

 

 

Name: Gary Sidorsky

 

 

Title: Chief Financial Officer

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.

 

 

HOLDERS:

 

 

 

WEST COAST OPPORTUNITY FUND, LLC

 

 

 

 

 

 

By:

/s/ Atticus Lowe

 

 

Name: Atticus Lowe

 

 

Title: CIO of Managing Member

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.

 

 

HOLDERS:

 

 

 

CENTAUR VALUE FUND, LP

 

 

 

 

 

 

By:

/s/ Zeke Ashton

 

 

Name: Zeke Ashton

 

 

Title: Managing Partner

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.

 

 

 

HOLDERS:

 

 

 

UNITED CENTAUR MASTER FUND

 

 

 

 

 

 

By:

/s/ Zeke Ashton

 

 

Name: Zeke Ashton

 

 

Title: Investment Manager

 

9

--------------------------------------------------------------------------------